COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER ON MOTION

Appellate case name:         In the Interest of K.M., Jr., A Child;

Appellate case number:       01-19-00285-CV

Trial court case number:     2017-04805J

Trial court:                 315th District Court of Harris County

        On April 9, 2019, appellant, D.M., through counsel, filed a notice of appeal from
the trial court’s April 8, 2019 final decree for termination in the underlying trial court cause
number 2017-04805J, involving K.M., Jr., a male child, which was assigned by the Clerk’s
Office to appellate cause number 01-19-00285-CV. On that same day, D.M. also filed a
notice of appeal, through counsel, from the trial court’s April 8, 2019 final decree for
termination in the trial court cause number 2018-01409J, involving K.M., a female child,
which was assigned by the Clerk’s Office to appellate cause number 01-19-00286-CV.
        On April 22, 2019, Steven B. Frazier, counsel for appellant, D.M., filed this
unopposed motion for consolidation. Appellant seeks to consolidate this appellate cause
number 01-19-00285-CV with the related appellate cause number 01-19-00286-CV
because they are companion cases and were tried together on March 18 and 20, 2019.
        However, even though these appeals were filed by the same appellant, D.M., they
involve different trial court cause numbers and different children, and the clerk’s records
were already filed in this Court on April 18, 2019, for each case. Furthermore, because
both of the reporter’s records are scheduled to be filed by the same reporter on April 29,
2019, appellant’s counsel may file one brief for both appeals and this Court may decide to
submit the two appeals together and, if this Court permits argument, they may be argued
together, all without the need for consolidation.
        Accordingly, the Court DENIES appellant’s motion for consolidation.

      It is so ORDERED.
Judge’s signature: __/s/ Laura C. Higley_____
                   x Acting individually      Acting for the Court
Date: _April 25, 2019_____________________